Case 0:21-cv-60349-RKA Document 68 Entered on FLSD Docket 06/30/2021 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    Case No. 21-cv-60349-RKA


  SCOTT L. LEVENTHAL,

         Plaintiff,

  v.

  JOSEPH KAVANA,

         Defendant.
                                        /

  JOSEPH KAVANA,

         Counter-Plaintiff,

  v.

  SCOTT L. LEVENTHAL,

         Counter-Defendant.
                                        /

         LEVENTHAL’S RESPONSE TO DEFENDANT’S MOTION TO COMPEL
         DOCUMENTS RESPONSIVE TO DEFENDANT’S FIRST REQUEST FOR
                             PRODUCTION 1

         Scott L. Leventhal (“Leventhal”) files this Response in Opposition to Defendant Joseph
  Kavana’s (“Kavana”) Motion to Compel Documents Responsive to Defendant’s First Requests for
  Production (“Motion”), and respectfully shows the honorable Court as follows:
  I.     INTRODUCTION & STATEMENT OF FACTS
         Kavana’s Motion should be denied because it was unnecessary, was premised upon
  inaccurate facts, and fails to comply with the rules of this Court. Specifically, Kavana contends:
         As of this filing of this motion, Leventhal has yet to produce a single document or
         share a hit report of Kavana’s search strings (as he committed to do). Leventhal has
         also failed to amend his responses to Kavana’s Requests, leaving Kavana in doubt

         1
            Undersigned counsel objects that they were not included in the communications made to
  the Court by Defendant’s counsel on June 22, 2021. Undersigned counsel also respectfully requests
  to be included in any further correspondence or communications with the Court.


                                        FOX ROTHSCHILD LLP
Case 0:21-cv-60349-RKA Document 68 Entered on FLSD Docket 06/30/2021 Page 2 of 7




         about what Leventhal intends to produce. These shortcomings prompted this
         motion to compel.

  [Doc. 58, p. 3.] This is incorrect. On May 12, 2021, Leventhal responded to Kavana’s request for
  production and identified at least 12 specific categories of documents for which inspection would
  be permitted at Trillist’s office pursuant to Rule 34(b)(2)(B) because the documents requested
  were maintained in hardcopy. (Howard Decl. ¶¶ 5-6, 11, ) This constitutes an agreement to allow
  inspection per Rule 34(b)(2)(B). Leventhal has also made a significant effort to collect and produce
  ESI, which should be delivered beginning June 30, 2021. (Howard Decl. ¶ 28.)
         Furthermore, on June 22, 2021, Kavana unilaterally imposed a deadline of 5:00 p.m. on
  June 23, 2021 for Leventhal to (a) provide “hit reports” indicating the number of documents
  responsive to Kavana’s search strings; and (b) amend his responses to Kavana’s discovery requests
  to withdraw certain relevance objections. (Howard Decl. ¶ 24.) Prior to the deadline, Leventhal
  shared a hit report and amended his objections as requested by Kavana’s counsel. (Howard Decl.
  ¶ 25.) A true and correct copy of Leventhal’s amended responses and objections are filed herewith.
  After Leventhal sent the hit report and amended objections, and nearly one hour before the
  deadline that Kavana had unilaterally set, Kavana filed his motion which contained the inaccurate
  statements quoted above. (Howard Decl. ¶ 26.) Kavana’s Motion also does not attach or reference
  the amended objections. (Howard Decl. ¶ 26.)
         As will be shown below, Leventhal and his counsel have worked diligently to collect and
  make documents available for production, but they have experienced a pair of atypical
  circumstances that have complicated matters. (Howard Decl. ¶¶ 7-8, 12-29.) First, after Leventhal
  responded to Kavana’s requests for production, a receiver was appointed and Leventhal’s assets
  were frozen, which made it inherently difficult for Leventhal to arrange for payment of e-discovery
  costs. (Howard Decl. ¶¶ 22-23.) Second, while Leventhal was attempting to find a financial means
  of collecting ESI for production, Kavana demanded that the parties engage in extensive negations
  concerning a “status quo order.” (Howard Decl. ¶¶ 7-8,12-22.) Then he filed an emergency motion
  for temporary restraining order, which required a hearing, an emergency response, and continued
  negotiations toward a consent injunction. (Howard Decl. ¶¶ 19-22.) Absent these issues, Leventhal
  believes the discovery issues would have been resolved sooner. However, productions are being
  made, and so Leventhal also believes there is nothing to compel.



                                                 -2-
                                        FOX ROTHSCHILD LLP
Case 0:21-cv-60349-RKA Document 68 Entered on FLSD Docket 06/30/2021 Page 3 of 7




         Finally, because Kavana jumped the gun filed his Motion without attaching or referencing
  Leventhal’s amended objections, he has failed to comply with Local Rule 26.1(g)(2). He also filed
  his Motion after the 30-day deadline set forth in Local Rule 26.1(g)(1).
         The Motion should be denied.
  II.    ARGUMENT & CITATION TO AUTHORITY
         A.      Leventhal Has Not Completely Failed to Participate in Discovery

         In footnote one, presented on the title page of the Motion, Kavana asserts that he “moves
  to compel on the basis of Leventhal’s complete failure to respond to the discovery sought.” [Doc.
  58 n.1.] This is not correct. Kavana served his Requests on April 13, 2021. [Doc. 58-3.] Leventhal
  timely responded on May 12, 2021. [Doc. 58-5.] Consistent with Rule 34(b)(2)(B), Leventhal’s
  Response offered to allow Kavana to inspect tens of thousands of pages of Trillist’s responsive
  business records, which are organized in file cabinets at Trillist’s headquarters, and which are kept
  only in hard copy in the ordinary course of Trillist’s business. (Howard Decl. ¶¶ 11.) Kavana has
  not accepted the invitation to inspect. (Howard Decl. ¶ 5.)
         Under Rule 34(b)(2)(B), a party responding to requests for produce “must either state that
  inspection and related activities will be permitted as requested” or “may state that it will produce
  copies of documents…instead of permitting inspection.” (emphasis added). Local Rule 26.1(e)(5)
  also clarifies that inspection may be permitted of documents “as they are kept in the usual course
  of business.” Courts in this district have denied motions for sanctions if inspection has been
  permitted but the requesting party has declined to inspect. See, e.g., Twin Rivers Eng'g Corp. v.
  Fieldpiece Instruments, Inc., No. 6:12-CV-1794-ORL-36, 2014 WL 2778094, at *6 (M.D. Fla.
  June 18, 2014).
         In this case, Leventhal has made documents available for inspection, and his counsel has
  undertaken a significant effort to collect, review, and produce ESI despite highly atypical financial
  constraints. This is not a “complete failure to respond to the discovery sought” as Kavana argues,
  and Leventhal respectfully requests that the Motion be denied.
         B.      Kavana’s Motion is Untimely Under Local Rule 26.1(g)(1)

         Leventhal served his responses to Kavana’s request for production on May 12, 2021.
  (Howard Decl. ¶ 9.) Kavana filed his motion to compel more than 30 days later, on June 23, 2021.
  Local Rule 26.1(g)(1) requires a motion to compel to be filed within (30) days from the original
  due date. Courts in this district have denied motions to compel for failure to file within the 30-day
                                                  -3-
                                         FOX ROTHSCHILD LLP
Case 0:21-cv-60349-RKA Document 68 Entered on FLSD Docket 06/30/2021 Page 4 of 7




  deadline as required by the local rules. See Directv, Inc. v. Kallal, No. 04-60742-CIV, 2005 WL
  8155407, at *2 (S.D. Fla. Mar. 24, 2005); Pendlebury v. Starbucks Coffee Co., No. 04-80521-CIV,
  2005 WL 2105024, at *1 (S.D. Fla. Aug. 29, 2005). Accordingly, Leventhal respectfully requests
  that the Motion be denied.
         C.     Kavana Failed to Provide the Court With Leventhal’s Amended Objections as
                Required by Local Rule 26.1(g)(2)

         At 3:41 p.m. on June 22, 2021, Kavana demanded that Leventhal revise his discovery
  objections by 5:00 pm the following day or else Kavana would file a motion to compel. (Howard
  Decl. ¶ 24.) Leventhal complied with the deadline. (Howard Decl. ¶ 25.) He provided revised
  objections at 4:03 pm the following day. (Howard Decl. ¶ 25.) At 4:04 pm, shortly after Leventhal
  provided his amended objections, but about an hour before Kavana’s deadline, he filed his Motion.
  (Howard Decl. ¶ 26.)
         Kavana does not even specify which of the original objections were improper, arguing only
  that “[v]irtually all of Leventhal’s responses included ‘blanket objections and a statement that
  discovery would be provided ‘subject to and without waiving’ the objections.’”[Doc. 58 p. 4.]
  Notably, “[v]irtually all” is not the same as “all,” but this is a moot point because Kavana has
  moved to compel based on the prior version of the objections, which have been amended and, in
  many cases, withdrawn based on Kavana’s agreement to limit the scope of his Requests.
         Local Rule 26.1(g)(2) requires motions to compel to state: “(A) verbatim the specific item
  to be compelled; (B) the specific objections; (C) the grounds assigned for the objection (if not
  apparent from the objection); and (D) the reasons assigned as supporting the motion as it relates
  to that specific item.” Courts routinely deny motions to compel for failure to quote the specific
  objections, or at least provide copies of them. See Wakefield v. City of Pembroke Pines, No. 05-
  61536-CIV, 2005 WL 8170767, at *1 (S.D. Fla. Oct. 13, 2005); Pendlebury v. Starbucks Coffee
  Co., No. 04-80521-CIV, 2005 WL 2105024, at *1 n.1 (S.D. Fla. Aug. 29, 2005); Hernandez v.
  IGE U.S., LLC., No. 07-21403-CIV, 2008 WL 11408720, at *2 (S.D. Fla. Aug. 11, 2008).
  Consistent with Local Rule 26.1(g)(2) and these precedents, Leventhal respectfully requests that
  the Motion be denied.
         D.     Leventhal’s Amended Objections Are Not Improper Blanket Objections

         Kavana’s Motion does not address Leventhal’s amended objections. Nevertheless,
  Leventhal believes that his amended objections are proper. In 2015, Rule 34(b)(2)(C) was amended

                                                -4-
                                       FOX ROTHSCHILD LLP
Case 0:21-cv-60349-RKA Document 68 Entered on FLSD Docket 06/30/2021 Page 5 of 7




  to “provide that an objection to a Rule 34 request must state whether anything is being withheld
  on the basis of the objection.” Fed. R. Civ. P. 34, Committee Notes on Rules 2015 Amendment.
  According to the Advisory Committee, “[t]he producing party does not need to provide a detailed
  description or log of all documents withheld, but does need to alert other parties to the fact that
  documents have been withheld and thereby facilitate an informed discussion of the objection.” Id.
  (emphasis added). “An objection that states the limits that have controlled the search for responsive
  and relevant materials qualifies as a statement that the materials have been ‘withheld.’” Id.
           Here, Leventhal’s amended objections are fairly specific concerning what is being
  withheld, what is being produced, and on what terms. For example, Kavana’s Request No 3 asks
  for “[a]ll Documents and Communications from June 1, 2018 to the present that relate to any
  potential sale, refinancing, recapitalization, joint venture, development opportunity or any such
  related transaction involving 1138 Peachtree, including but not limited to any such Documents and
  Communications involving Golub Capital LLC.” Leventhal has objected “to the overbroad
  definition of ‘1138 Peachtree.’” (Ex. B, at Response 3). Subject to that, Leventhal has agreed to
  “Leventhal will facilitate the production of non-privileged documents and correspondence exchanged
  between Trillist, TRA 1138 Sponsor LP, and Golub Capital LLC related to the real property located at
  1138 Peachtree Street NE, Atlanta, GA 30309.” (Ex. B, at Response 3). This complies with the rule.
           E.     After Kavana’s Limitation of Scope, Leventhal No Longer Seeks Cost Shifting

           When Leventhal initially responded, Kavana was requesting a volume of ESI that would
  have required Leventhal to spend exorbitant e-discovery costs and attorneys’ fees producing what
  essentially amounted to Trillist’s documents. (Howard Decl. ¶ 9.) Thus, Leventhal sought an
  agreement from Kavana that Kavana would share these costs. (Howard Decl. ¶ 9) After meeting
  and conferring, Kavana significantly limited the scope of what he was requesting, which reduced
  Leventhal’s ESI costs. (Howard Decl. ¶ 21.) Leventhal maintains his objection concerning cost
  shifting to the extent that Kavana wants Leventhal to copy and produce hard-copy documents that
  belong to Trillist. However, Leventhal is not currently attempting to cost-shift for the e-discovery
  costs.
           F.     An Award of Attorneys’ Fees Would Not Appropriate Under Rule 37(a)(5)(A)

           Kavana seeks attorneys’ fees pursuant to Rule 37(a)(5)(A). However, the Motion should
  be denied for the reasons set forth above, and therefore no fees should be awarded. Furthermore,
  Rule 37(a)(5)(A) precludes an award of attorneys’ fees and expenses if either (i) the movant filed
                                                  -5-
                                         FOX ROTHSCHILD LLP
Case 0:21-cv-60349-RKA Document 68 Entered on FLSD Docket 06/30/2021 Page 6 of 7




  the motion before attempting to resolve the discovery dispute through the good faith process;
  (ii) the non-movant’s non-disclosure, response, or objection was substantially justified; OR (iii) an
  award of fees and expenses would be otherwise unjust.
         Here, after Kavana narrowed the scope of his requests, Leventhal agreed to withdraw
  certain of his relevance objections, and he served amended responses and has been coordinating a
  production of ESI in addition to the documents he has designated for inspection in hardcopy. An
  award of attorneys’ fees would be unjust when Leventhal has withdrawn objections and is working
  towards making a significant production of ESI. Likewise, an award of attorneys’ fees would
  inappropriately reward Kavana for filing his motion after the 30-day deadline, not referencing the
  correct objections, and filing at 4:04 pm after he has imposed a 5:00 pm deadline.
         Furthermore, while attempting to address Kavana’s discovery requests in good faith, the
  parties were delayed by the intervening (a) order freezing Leventhal’s assets, and (b) Kavana’s
  desire for an “emergency” injunction. In Hudson v. City of Riviera Beach, No. 12-80870-CIV,
  2014 WL 12812273, at *2 (S.D. Fla. Feb. 13, 2014), this Court declined to award attorneys’ fees
  in a case in which the plaintiff responded to discovery after the deadline in part because “he was
  concurrently dealing with drafting a response to Defendants' motion to dismiss.” Leventhal
  respectfully requests that the Court decline fees in this case for the same reason.
  III.   CONCLUSION
         As stated above, Leventhal has worked diligently towards making a production, and will
  make an initial production of ESI by July 1, 2021. As such, the Motion is unnecessary, fails to
  comply with the Local Rules, and should be denied.
                                                        Respectfully submitted,

                                                       FOX ROTHSCHILD LLP
                                                       One Biscayne Tower, Suite 2750
                                                       2 South Biscayne Blvd.
                                                       Miami, Florida 33131
                                                       Telephone: (305) 442-6547
                                                    By: /s/Joseph A. DeMaria
                                                       JOSEPH A. DEMARIA, B.C.S.
                                                       Florida Bar No. 764711
                                                       JDeMaria@FoxRothschild.com
                                                       ADAM J. LAMB
                                                       Florida Bar No. 899046
                                                       alamb@FoxRothschild.com

                                                  -6-
                                         FOX ROTHSCHILD LLP
Case 0:21-cv-60349-RKA Document 68 Entered on FLSD Docket 06/30/2021 Page 7 of 7




                                                       F. BEAU HOWARD, pro hac vice
                                                       Georgia Bar No. 142641
                                                       Fox Rothschild LLP
                                                       999 Peachtree Street, NE, Suite 1500
                                                       Atlanta, Georgia 30309
                                                       (404) 870-3763
                                                       fbhoward@FoxRothschild.com

                                                       Counsel for Plaintiff


                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 30, 2021, I electronically filed the foregoing with the Clerk
  of the Court using CM/ECF. I also certify that the foregoing document is being served this day on
  all counsel of record or pro se parties in the manner specified, either via transmission of Notices
  of Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel
  or parties who are not authorized to receive electronically Notices of Electronic Filing.
                                                               /s/Joseph A. DeMaria
                                                              JOSEPH A. DEMARIA



  124141900.3




                                                 -7-
                                        FOX ROTHSCHILD LLP
